DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are pending in the instant application.  Claims 11-19 are withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1-10 are under consideration in this Office Action.

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 12/23/2020.

4.	The previous rejection of the claims 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment and arguments filed 12/23/2020.

5.	The previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in view of the claim amendment and arguments filed 12/23/2020.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending application Serial No. 15763123 in view of US20110189764 (08/04/2011; PTO 892), US20140255994 (09/11/2014; PTO 892), WO2016048556 (03/31/2016; IDS filed on 03/19/2019), US20050201983 (09/15/2005; PTO 892), Seifert et al. (Biotechnology and Bioengineering, Vol. 32, Pp. 923-926, 1988; PTO 892).  
	Applicant’s statement filed 12/23/2020 to hold the rejection in abeyance has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or the specification of the copending application teach an adherent cell culture bioreactor comprising: a bioreactor container having a bioreactor container wall defining a bioreactor container exterior and a bioreactor container interior, the bioreactor container interior able to aseptically contain liquid cell culture media and a solid substrate for adherent cell culture, the bioreactor container wall having a port disposed through it to enable communication between the bioreactor container exterior and the bioreactor container interior, the port aseptically connected to a sampling device housing having a sampling device housing exterior and a sampling device housing interior, the sampling device housing disposed on the port so that the sampling device housing interior can be in aseptic communication with the bioreactor container interior, the sampling device housing interior aseptically housing a solid substrate sampling device able to obtain a sample of solid substrate for adherent cell culture contained in the bioreactor container interior, the solid substrate sampling device disposed in the sampling device housing interior whereby the solid substrate sampling device can aseptically obtain a sample of solid substrate for adherent cell culture contained in the interior of the bioreactor 

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by modifying and/or configuring the adherent cell culture bioreactor of the copending application to comprise polyester fiber carrier as solid support for adherent cell culture, to have 60 or 400 m2 of surface area for adherent cell culture, to contain at least about 20 liters of liquid cell culture media and cells adherent to the solid support as taught by WO2016048556, where the cells express recombinant polypeptide as taught by WO2016048556 or virus comprising viral capsid containing a non-viral transgene taught by US20050201983, and where the bioreactor recited in the claims is configured comprising the container having an interior for containing liquid cell culture media, tubes comprising intake end and output flush end, and sampling container  as taught and/or suggested by US20110189764, US20140255994, WO2016048556, and Seifert et al.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


8.	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending application Serial No. 16299221 in view of US20110189764 (08/04/2011; PTO 892), US20140255994 (09/11/2014; PTO 892), WO2016048556 (03/31/2016; IDS filed on 03/19/2019), US20050201983 (09/15/2005; PTO 892), Seifert et al. (Biotechnology and Bioengineering, Vol. 32, Pp. 923-926, 1988; PTO 892). 
Applicant’s statement filed 12/23/2020 to hold the rejection in abeyance has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or the specification of the copending application teach a bioreactor having a packed fiber carrier providing a surface area for adherent cell culture.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


9.	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 26-30, 47-52, 56-60 of copending application Serial No. 15579208 in view of US20110189764 (08/04/2011; PTO 892), US20140255994 (09/11/2014; PTO 892), WO2016048556 (03/31/2016; IDS filed on 03/19/2019), US20050201983 (09/15/2005; PTO 892), Seifert et al. (Biotechnology and Bioengineering, Vol. 32, Pp. 923-926, 1988; PTO 892).
Applicant’s statement filed 12/23/2020 to hold the rejection in abeyance has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	
The claims and/or the specification of the copending application teach an adherent cell culture bioreactor comprising a substrate for adherent cell culture and a pump able to provide a constant-rate output of cell culture media of less than about 50 mL of media per 1,800 cells per day.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by modifying and/or configuring the bioreactor of the copending application to comprise polyester fiber carrier as solid support for adherent cell culture, to have 60 or 400 m2 of surface area for adherent cell culture, to contain at least about 20 liters of liquid cell culture media and cells adherent to the solid support as taught by WO2016048556, where the cells express recombinant polypeptide as taught by WO2016048556 or virus comprising viral capsid containing a non-viral transgene taught by US20050201983, and where the bioreactor recited in the claims is configured comprising the container having an interior for containing liquid cell culture media, tubes comprising intake end and output flush end, and sampling container  as taught and/or suggested by US20110189764, US20140255994, WO2016048556, and Seifert et al.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

10.	No claims are allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652